Citation Nr: 0207873	
Decision Date: 07/16/02    Archive Date: 07/19/02

DOCKET NO.  96-41 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased evaluation chronic open angle 
glaucoma, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel






INTRODUCTION

The veteran had active service from August 1982 to September 
1990.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the veteran's appeal have been 
obtained.

2.  The concentric contraction in the veteran's visual field 
is not less than 50 degrees for either eye; the veteran's 
corrected visual acuity is 20/20, bilaterally.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
glaucoma have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.84a, Diagnostic Codes 6013, 6079, 6080 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2001) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
further development of the medical evidence is in order.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations which would warrant an 
exposition of remote clinical histories and findings 
pertaining to the disability at issue.  In this regard the 
Board notes that where entitlement to compensation has 
already been established and an increase in the disability is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Service connection was granted for bilateral chronic open 
angle glaucoma in a February 1991 rating decision.  The RO 
determined that the veteran's glaucoma was 10 percent 
disabling.  The evaluation was increased to 20 percent by 
rating decision of December 1992.  The 20 percent rating 
remained in effect when the veteran submitted his most recent 
claim for increase in May 1996.  

VA outpatient records indicate that the veteran complained of 
difficulty reading fine print in May 1996.  The impression 
was ocular hypertension and probable open angle glaucoma.  In 
June 1996 the veteran was noted to voice no complaints.  The 
intraocular pressure of his right eye had improved but the 
visual field of that eye was noted to remain suspicious.  

A VA eye examination was conducted in June 1996.  The 
examiner noted that the veteran had been treated as a primary 
open angle glaucoma suspect in each eye over the previous 10 
years.  Slit lamp evaluation revealed a normal anterior 
chamber, cornea, conjunctiva, lens, lids, and iris, 
bilaterally.  The intraocular pressure using Goldmann 
tonometry was 17 millimeters in the right eye and 16 
millimeters in the left.  The maculae were within normal 
limits bilaterally, and the optic disks were unchanged since 
1991.  The assessment was suspected, primary open angle 
glaucoma, bilateral, without definitive visual field defects 
in the past.  The examiner indicated that the veteran was to 
continue his present medication and follow up as scheduled or 
as needed.  Subsequent visual field testing revealed an 
average concentric contraction of 51 degrees in the right eye 
and 50 degrees in the left.

A September 1996 VA treatment note indicates that the 
condition of the veteran's eyes was stable.  The provider 
emphasized the importance of using the prescribed anti-
glaucoma medications and encouraged the veteran to stop 
smoking.  The veteran was advised to return for follow-up in 
four months.  

In his September 1996 substantive appeal, the veteran 
indicated that he was appealing the RO's rating determination 
because he had been told that he had optic nerve damage to 
his right eye and that he had been prescribed additional 
medications for both of his eyes.

A January 1997 VA outpatient treatment record shows that the 
veteran's intraocular pressures were acceptable for discs and 
fields, but that the right eye might be borderline.

Treatment notes from December 1998 show that the veteran's 
intraocular pressures were stable and he had full visual 
fields as of November 1997, but that he was unable to 
complete visual field testing at the present appointment.  A 
progress note from July 1999 indicates that the veteran was 
compliant with his medications and that his intraocular 
pressures were acceptable.

At a May 2000 VA examination, the examiner noted that the 
veteran had been treated for glaucoma for several years.  The 
best corrected distance vision was 20/20 bilaterally.  Slit 
lamp evaluation revealed normal anterior chambers, corneas, 
conjunctivae, lens, lids and irises.  The intraocular 
pressure was 17 millimeters in the right eye and 18 
millimeters in the left.  Inspection of the fundi revealed 
the optic nerve heads to be unchanged since 1991.  The 
diagnosis was suspect glaucoma in both eyes.  The examiner 
noted that the disk and intraocular pressure in each eye were 
stable.  Automated visual field testing was within normal 
limits.  The veteran was directed to continue with present 
medications and return to the clinic as advised on his most 
recent ophthalmology note or sooner as needed.  Subsequent 
visual field testing in January 2001 revealed an average 
concentric contraction of 55 for both eyes.  



II.  Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  The Board will assume for the purpose of this 
decision that the liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the issue on 
appeal.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's claims were most recently considered by the RO 
in August 2001.  The Board notes that the veteran has been 
appraised of the evidence necessary to substantiate his claim 
for increase.  The RO has scheduled VA examinations of the 
veteran's disability and has obtained VA treatment records 
pertaining to the disability.  Neither the veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.

In sum, the facts relevant to the claim have been properly 
developed and no further action is required to comply with 
the provisions of the VCAA or the implementing regulations.

III.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2001).  

Primary, noncongestive glaucoma is rated on the basis of 
impairment of visual acuity or loss of field of vision.  38 
C.F.R. § 4.84a, Diagnostic Code 6013.

The basis for rating for visual impairment will be the best 
distant vision obtainable after the best correction by 
glasses. 38 C.F.R. § 4.75 (2001).

Visual acuity of 20/40 in both eyes is noncompensably 
disabling.  38 C.F.R. § 4.84a, Diagnostic Code 6079.

As noted above, the most recent VA examination revealed that 
the veteran's best corrected distant vision was 20/20 in each 
eye.  Therefore, an evaluation in excess of 20 percent is not 
warranted on the basis of impairment of visual acuity.

The RO has determined that the veteran's glaucoma is 20 
percent disabling due to concentric contraction of his visual 
fields.  With respect to impairment of field of vision, 
Diagnostic Code 6080 directs that a 20 percent evaluation is 
warranted where there is concentric contraction of the visual 
field to 60 degrees but not to 45 degrees bilaterally.  A 30 
percent evaluation will be awarded where the concentric 
contraction of the visual field is to 45 degrees but not to 
30 degrees bilaterally.  

Review of the record discloses that during the appeal period, 
the average concentric contraction of the veteran's visual 
field has not been less than 50 in either eye.  Therefore, a 
higher rating is not available due to impairment of the 
veteran's visual field.

In sum, when all pertinent disability factors and all 
potentially applicable diagnostic codes are considered, the 
Board must conclude that the veteran's bilateral chronic open 
angle glaucoma does not more nearly approximate the criteria 
for a higher evaluation than those for the assigned 
evaluation of 20 percent.  

The Board has also considered whether this issue should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the veteran has not required frequent 
hospitalization for the disability.  In addition, the 
manifestations of the disability are not in excess of those 
contemplated by the schedular criteria.  There is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluation.  Therefore, the 
Board has concluded that referral of this issue for extra-
schedular consideration is not warranted.




ORDER

Entitlement to an increased evaluation chronic open angle 
glaucoma is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

